Citation Nr: 1109327	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  04-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic respiratory condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 1992.  He had service in the Southwest Asia Theater of Operations from October 7, 1990 to April 15, 1991.  See DD 214.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim.

The Board notes that the Veteran submitted additional medical evidence that was received at the Appeals Management Center (AMC) in May 2010, following the issuance of the May 2010 supplemental statement of the case (SSOC).  The Veteran has waived RO consideration of this evidence and it, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010); see also February 2011 letter.  

The claim was remanded by the Board in March 2008 for additional development and to address due process concerns.  For the reasons to be discussed more fully below, the claim must again be REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

Review of the March 2010 VA compensation and pension (C&P) miscellaneous respiratory diseases examination report reveals that the Veteran was diagnosed with "likely reactive airway disease with chronic bronchitis, however, await results of his chest x-ray and pulmonary function tests."  There is no indication that the VA examiner was able to review those results or that an addendum opinion was provided by the VA examiner following such review.  The Board notes that while VA treatment records obtained in April 2010 do contain a March 2010 chest x-ray (which appears to have been conducted on the same day as the VA examination), there is no indication that the record contains any pulmonary function tests, or that any such testing was conducted.

On remand, the RO/AMC must make efforts to determine whether the Veteran underwent any pulmonary function testing at the time of or following his March 2010 VA examination and, if so, must associate any associated report with the claims folder.  The RO/AMC must also return the claims folder to the VA examiner who conducted the March 2010 miscellaneous respiratory diseases examination for an addendum opinion.  This is especially important given the fact that no concrete diagnosis was provided at the time of the VA examination since the examiner was awaiting the results of a chest x-ray and pulmonary function testing.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran underwent any pulmonary function testing at the time of, or following, the March 2010 VA C&P miscellaneous respiratory diseases examination and, if so, associate the report of such testing with the claims folder.  If no record can be found, indicate whether the record does not exist.  Document all efforts made in this regard.  

2.  Obtain the Veteran's treatment records from the VA Medical Center in Birmingham and the VA outpatient clinic in Anniston, dated since April 2010.  

3.  Thereafter, return the claims file and a copy of this remand to the VA examiner who conducted the March 2010 miscellaneous respiratory diseases examination.

The examiner should be asked to review the claims folder, including a copy of the March 2010 chest x-ray report that is already located in the claims folder and any pulmonary function testing reports obtained.

The examiner should provide an opinion as to the diagnosis of any current respiratory disorder found to be present.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any in-service event, disease, or injury, to include the in-service references to breathing problems, bronchitis, and pneumonia.  

If the March 2010 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

